Title: To Thomas Jefferson from Brockholst Livingston, 2 January 1804
From: Livingston, Brockholst
To: Jefferson, Thomas


               
                  Sir, 
                  New York 2. Jany. 1804—
               
               Permit me to have the honor of introducing to your notice Mr. William Cutting who is on a visit to Washington—This gentleman belongs to our bar—he is an amiable & deserving young man—highly esteemed among us, & a sincere & valuable friend of the present administration—
               
               With great respect I have the honor to be Sir, your very obedt Servt
               
                  Brockholst Livingston 
               
            